DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on September 12, 2022 is acknowledged. 
Claims 1-21 are pending of which claims 19-21 are withdrawn and claims 1-18 are now under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bonnet et al. (US 2009/0275251) 
	Bonnet et al. disclose a multi-layer flexible structure (equivalent to the multilayer film of the claimed invention) comprising a polyvinylidene fluoride contact layer (equivalent to the first layer film of the claimed invention), and an elastomeric layer (equivalent to the second layer film of the claimed invention) where the polyvinylidene fluoride layer is adhered directly or indirectly to the elastomeric layer. Polyvinylidene fluoride polymers of the invention include the homopolymer made by polymerizing vinylidene fluoride (VDF), and copolymers, terpolymers and higher polymers of vinylidene fluoride (meeting the limitations of claim 5). The PVDF could also be a blend (equivalent to the PVDF/acrylate polymer blend of the claimed invention) or alloy of PVDF with other PVDF polymers, or with polymers that are compatible with PVDF, such as polymethyl methacrylate (equivalent to the acrylate polymer of the claimed invention and meeting the limitations of claim 2) and polymethyl methacrylate copolymers. The PVDF contact layer is a thin layer of from 3 to 500 microns, preferably from 15 to 150 microns, and most preferably from 25 to 75 microns in thickness (meeting the limitations of claims 7 and 8). The thickness and composition of the PVDF layer will be dependent on the application for which the structure will be used. The "multi-layer" structure or tube, as used herein, is meant a structure having two or more layers, with the contact layer (the inner layer of a tube) being a PVDF. The structure may consist of 2, 3, 4, 5, 6 or more layers adhered together. Tie layers and adhesive layers may be included as part of the structure, or the different layers may adhere together without tie-layers or adhesives. Polyvinylidene fluoride generally does not possess sufficient flexibility to return to its original shape when continually deformed. Therefore, the structure of the invention needs to be of a multi-layer construction, having a PVDF contact layer and at least one elastomeric layer to compensate for the elastic recovery shortcoming of the PVDF contact material. The over-all multi-layer structure will thus have the flexibility and restitution so it can be deformed and recover for hundreds and even thousands of cycles. Elastomeric polymers are those having the ability to return to their original shape when a load is removed. Elastomeric polymers most useful in the elastomeric layer(s) of the invention are those that can easily be melt-processible. The elastomeric layer could also be one that could be applied to the PVDF layer and then cured in a secondary operation. Examples of useful elastomers include, but are not limited to, elastomeric thermoplastic polyurethanes (equivalent to the polyurethane of the second layer of the claimed invention). Another method for adhering a PVDF to an elastomer is through the use of a tie layer. The tie layer (meeting the limitations of claim 12) or layers are known in the art, and can be selected depending on the elastomeric layer, and can include, but are not limited to, one or more of the following materials: KYNAR ADX, LOTADER (functionalized polyethylene from Arkema), OREVAC (functionalized PE from Arkema), thermoplastic polyurethanes (TPU), CPE (chlorinated polyethylene), functional tie layers (TPO-thermoplastic olefins), polyamides, particularly amine terminated, fluoropolymers, polyolefins, polymethylmethacrylate, and other acrylics. The elastomeric layer will vary in thickness depending on the dimensional requirements in the end-use application. Generally, the elastomeric layer is in the range of from 250 to 1500 microns 
(meeting the limitations of claims 9, 10, and 11). The elastomeric layer is generally thicker than the PVDF layer of the structure for best restitution of the structure, though it could be the same or somewhat smaller in thickness. Other layers may be added to the multilayer structure to provide specific properties, such as barrier layers, color, clarity, price reduction and enhanced physical properties. In one example, a polyvinyl alcohol layer is added as a barrier layer. (see Abstract and paragraphs 0001, 0002, 0008, 0012, 0017, 0019-0028, and 0065). With regards to the limitations that the multilayer film has a gloss of greater than about 80 gloss units, the multilayer film has a Sharpie” stain resistance of less than about 7% change in light transmission, the multilayer film has a tar stain resistance of less than about 10 change in yellowness index, and the scratch resistance such that 60° gloss is reduced by 20 gloss units or less, the Examiner takes the position that such property limitations are inherent in the multilayer structure taught by Bonnet et al. given that the stricture and the chemical composition of the multilayer structure as taught by Bonnet et al. and that of the claimed invention are identical. 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787